Citation Nr: 0416566	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Propriety of the initial noncompensable evaluation for 
residuals of a fragmentation wound to the right forearm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO granted service 
connection for residuals of a fragmentation wound to the 
right forearm.  The residuals were evaluated as being 
noncompensable, effective from November 17, 2000.

In the July 2001 rating decision, the RO also denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran appealed these determinations; 
however, in a subsequent rating decision issued in November 
2002 both disabilities were granted service connection.  In 
February 2003, the veteran submitted a Notice of Disagreement 
(NOD) with the evaluation of his bilateral hearing loss.  He 
did not submit any disagreement with the evaluation of his 
tinnitus.  A Statement of the Case (SOC) regarding this 
matter was issued to him in April 2003.  No VA Form 9 (Appeal 
to Board of Veterans' Appeals (Board)) or any type of 
submission indicating a desire for appellate review of the 
evaluation of the bilateral hearing loss has been received 
from the veteran or his representative.  Therefore, the Board 
finds that the RO's decision of November 2002 was a full 
grant of all benefits sought on appeal regarding the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  While the veteran initially disagreed 
with the evaluation of the bilateral hearing loss, he failed 
to perfect a timely appeal to the Board on this issue.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2003).  Thus, the evaluation of his bilateral 
hearing loss is not properly before the Board at the present 
time and it is determined that this issue is not inextricably 
intertwined with the issue on appeal.

During a VA examination in January 2001, the veteran 
complained of symptoms of depression that had existed since 
his military service.  The diagnoses included depression, and 
the examiner stated that this depression "may be" a cause 
of the veteran's unemployability.  This evidence raises 
informal claims for entitlement to service connection for a 
psychiatric disability and a total evaluation due to 
individual unemployability resulting from service-connected 
disorders (TDIU).  See 38 C.F.R. § 3.155 (2003).  During a VA 
compensation examination in April 2003, the examiner found 
scarring on the left forearm that was attributed (by the 
examiner) to a "gunshot" wound.  This evidence raises an 
informal claim for entitlement to service connection for 
residuals of fragmentation wounds to the left forearm.  Id.

The Board finds that these informal claims are not properly 
before it at the present time and that they are not 
inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The medical evidence establishes that the residuals of a 
fragmentation wound to the right forearm consist of three 
small superficial, non-tender scars that cover a total area 
of five centimeters.


CONCLUSION OF LAW

A compensable evaluation is not warranted for residuals of a 
fragmentation wound to the right forearm.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Code 
7804 (effective prior to and on August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In a letter of April 2003, VA informed the 
appellant of the actions he must take and the type of 
evidence required to establish his claim for an increased 
evaluation for residuals of a fragmentation wound to the 
right forearm, as well as of his and VA's respective duties.  
This letter informed him of the need for lay/medical evidence 
that would show his service-connected disability had 
increased in severity.  This letter also notified him of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letter informed 
him of the development that would be completed by VA in 
substantiating his claim, to include obtaining pertinent 
medical records and a VA medical examination/opinion, if 
appropriate.  Finally, these letters requested that the 
appellant submit all pertinent evidence in his possession to 
VA as soon as possible.  See the April 2003 letter's section 
titled "What You Must Do."

In the SOC issued in October 2002 and subsequently issued 
Supplemental Statements of the Case (SSOC), VA specifically 
notified the appellant of the evidence that it had 
considered.  The SOC and SSOCs also notified him of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC OF October 2002 and the 
SSOC of November 2002 notified the veteran of both the old 
and new regulations at 38 C.F.R. § 4.118 governing the grant 
of an increased evaluation for his residual scars.  He was 
informed of the regulations governing the award of an extra-
schedular evaluation in the SOC.  The veteran was also 
notified of the laws and regulations governing VA's duty to 
assist in the SOC and subsequent SSOCs.  In addition, the 
veteran was allowed the opportunity to comment on these 
laws/regulations and reasons/bases concerning the matter on 
appeal.

The Board notes that on August 30, 2002, regulations at 
38 C.F.R. §4.118 governing the evaluation of service-
connected skin disorders and scars were effectively changed.  
See 67 Fed.Reg. 49590, 49596-99 (July 31, 2002).  As noted 
above, the veteran was notified of these changes and the RO 
had the opportunity to determine the applicability of both 
the old and new rating criteria to the current claim.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
available military records and VA treatment records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran has not asserted that he ever received medical 
treatment from any other government source, or that he ever 
filed claims for disability benefits with the Social Security 
Administration or workers' compensation benefits with the 
Department of Labor.  Thus, there is no indication that other 
Federal department or agency records exist, that are 
pertinent to the issue decided below, which should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
examinations in January 2001 and April 2003.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The April 2003 examiner 
reported an accurate medical history, provided examination 
findings regarding the veteran's right forearm disability, 
and provided the appropriate diagnoses and etiological 
opinions.  The veteran's representative argued in written 
contentions submitted to the Board in June 2004 that VA had 
failed to obtain a compensation examination that reported 
findings on whether the right forearm fragmentation 
wound/scars were actually painful or tender.  This is not the 
case.  The examination findings provided in April 2003 
clearly provided objective evidence on the existence of such 
symptomatology.  Therefore, these examinations are fully 
adequate for providing evidence regarding the severity of the 
veteran's current residuals of a right forearm fragmentation 
wound.  

The veteran has identified private medical treatment of his 
right forearm disability by a Dr. D.L. and a Dr. D.W.  The RO 
issued a letter to the veteran in January 2001 requesting 
that more detailed information and signed release forms be 
provided so that these records could be requested directly 
from the physicians.  The veteran responded in January 2001 
by providing to VA copies of the identified treatment 
records.  As it appears that all identified private treatment 
records pertinent to the current claim have been obtained by 
VA, there is no duty for VA to inform the appellant of its 
inability to obtain any identified private medical evidence.  
See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1), (e).  

In his substantive appeal (VA Form 9) received in October 
2002, the veteran requested a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board.  However, he appears 
to have withdrawn this request in February 2004 when he 
informed the RO he would be unable to attend a hearing before 
a VLJ.  He has not requested that a new hearing be scheduled 
or indicated that he would be able to attend such a hearing.  
By letter of March 2004, VA informed the appellant that his 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the claim decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in April 2003 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  Regardless, the 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In July 2001, the RO 
initially evaluated the veteran's right forearm disability.  
The veteran was not provided VCAA notice until April 2003.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, supra. (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 38 U.S.C.A. 
§ 7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Regardless, 
the RO provided a SSOC to the appellant in June 2003 that 
readjudicated the issue on appeal under the provisions of the 
VCAA.  This decision appears to correct any deficiency in the 
timing of the VCAA notice.  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of Residuals of a Fragmentation Wound to the Right 
Forearm

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service connected for residuals of a 
fragmentation wound to the right forearm.  Shrapnel wounds 
often result in impairment of muscle, bone and/or nerve.  
Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  See 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (The Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals.)

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight as follows:

(1)	Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  
No impairment of function or metallic 
fragments retained in muscle tissue.
(2)	Moderate disability of muscles--(i) 
Type of injury.  Through and through 
or deep penetrating wound of short 
track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.  (ii) History and 
complaint.  Service department record 
or other evidence of in-service 
treatment for the wound.  Record of 
consistent complaint of one or more of 
the cardinal signs and symptoms of 
muscle disability as defined in 
38 C.F.R. § 4.56(c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting 
the particularfunctions controlled by 
the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) 
exit scars, small or linear, 
indicating short track of missile 
through muscle tissue.  Some loss of 
deep fascia or muscle substance or 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.

The veteran's residuals of a fragmentation wound to the right 
forearm are currently evaluated as noncompensable under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (Scars rated on limitation of function 
of affected part), effective from November 17, 2000.  

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 
Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  As 
discussed below, the medical evidence obtained since November 
2000 does not provide any basis for the award of an increased 
evaluation under either the old or new rating criteria at any 
time during the appeal period. 

The veteran was given a VA general medical examination in 
January 2001.  He made no complaints regarding his right 
forearm injury or resulting disability.  After examination, 
the examiner commented that the veteran's extremities "look 
real good."  No diagnosis was recorded regarding the 
fragmentation wound in the right forearm.  

In April 2003, the veteran was provided a VA orthopedic/skin 
examination.  It was noted that he did not express any 
symptoms regarding his right forearm; however, he was found 
to suffer with advanced Alzheimer's disease.  His spouse 
provided his history, but there is no current symptomatology 
reported.  On examination, there were three scars identified 
on the right forearm.  One was located on the anterior medial 
scar about the mid portion of the dorsum of the right arm and 
another about the anterolateral arm, both measuring two 
centimeters (cm).  The third was located proximal to the 
wrist and measured one cm.  All of these scars were found to 
be well healed and non-tender.  Grip strength, pinprick 
sensation, and vibratory stimulation in the right extremity 
were all normal.  There was no muscle atrophy or palpable 
foreign body in the right lower arm.  Range of motion in the 
right wrist and elbow was found to be normal.  The impression 
was "gunshot" wound of the forearm with a normal 
examination except for scarring.

Private and VA outpatient records dated from the late 1990s 
into the early 2000s do not report any complaints or 
treatment of the veteran's right forearm injury or resulting 
scars.

Under both the old and new criteria at Code 7805, a scar that 
results in limitation of function of the affected part is to 
be evaluated under the appropriate orthopedic or muscle 
injury diagnostic codes.  The veteran has not claimed that 
his fragmentation scars, or the wounds themselves, has 
resulted in the limited use of an adjacent joint.  Such 
symptomatology has not been elicited on examination nor is 
there any medical opinion of record that would confirm such 
symptomatology.  In fact, the outpatient treatment records do 
not report any musculoskeletal complaints or findings 
regarding the right forearm.  In April 2003, the VA examiner 
explicitly found that range of motion in the joints adjacent 
to the right forearm had full range of motion.  Neither the 
veteran, nor any of his examinations, has indicated any 
period flare-ups of symptomatology to include pain on motion, 
fatigue, incoordination, etc.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the affected joint).  

The Board notes that there is no medical evidence that has 
associated an orthopedic, vascular, or neurologic disability 
with the right forearm fragmentation wound or scarring, thus, 
evaluations under the diagnostic criteria at 38 C.F.R. 
§ 4.71a, 4.104 and 4.124a are not authorized.  In addition, 
the current objective evidence does not show symptomatology 
warranting a compensable evaluation under the criteria at 
38 C.F.R. § 4.56 and 4.73 for a muscle injury.  There is no 
evidence that the fragmentation wound currently affects the 
muscles of the right forearm.  There is no objective evidence 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of incoordination, uncertainty of 
movement, fascial defect, atrophy, impaired tonus, or 
retained metallic fragments.  See 38 C.F.R. § 4.56(c), (d).  
Without such objective findings, an evaluation of even a 
slight level of muscle injury cannot be given for the 
fragmentation wound.  In addition, the examiners have not 
identified any muscle group in the right forearm that has 
been affected by the fragmentation wound, so evaluation under 
the diagnostic criteria at 38 C.F.R. § 4.73 would be 
inappropriate.  

The scars on the right forearm were measured as two cm. long 
on the anterior medial scar about the mid portion of the 
dorsum of the right arm, two cm. long about the anterolateral 
arm, and one cm. long proximal to the wrist.  These scars 
were found to be well healed and non-tender with no defects.  
The veteran has not presented any lay evidence of any type of 
abnormality or pain associated with these scars.  

The level of disability noted on objective examination 
regarding these scars does not warrant the grant of a 
compensable evaluation under either the new and old criteria 
at Code 7804 for superficial scars that are painful on 
objective examination.  There simply is no lay or medical 
evidence that these scars are painful.  

The old and new criteria at Code 7800 are not for 
application, as the scarring does not affect the head, face, 
or neck.  Regardless, there is little evidence that these 
scars have produced any significant deformity and, in total, 
only measure an area of five cm. in length.  The criteria at 
old Codes 7801 and 7802 are not for application as this 
scarring is not the result of burns.  In addition, the five 
cm. total area of scarring does not come near the 
requirements for a compensable area of scarring under either 
the old or new Codes at 7801 and 7802.  A compensable 
evaluation under either the old or new criteria at Code 7803 
is not warranted.  That is, there is no evidence that the 
right forearm scars are poorly nourished, ulcerated, 
unstable, or frequently loose their skin covering.  

Based on these findings, the Board determines that a 
compensable evaluation for the residuals of the veteran's 
fragmentation wound to the right forearm, to include 
scarring, is not warranted.  The only residuals identified by 
the medical evidence with the right forearm are non-tender 
superficial scars that cover a total area of five cm.  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board concludes that the disability in the current case has 
not significantly changed since November 2000; therefore, a 
uniform rating is warranted.

In the substantive appeal received in October 2002, the 
veteran contented that his disabilities warranted a total 
disability evaluation.  According to 38 C.F.R. § 3.321(b)(1), 
in the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's 
residuals of a fragmentation wound to the right forearm have 
resulted in him being hospitalized since November 2000.  
Neither has the veteran explicitly claimed that these 
residuals markedly interfered with his ability to work.  As 
noted above, the preponderance of the medical evidence has 
only attributed minimal residuals (primarily superficial 
scars) to the fragmentation wound.  On examination in January 
2001, the veteran indicated that he was forced to leave his 
business due to his psychiatric symptoms.  He made no 
complaints in this regard to his right forearm injury.  The 
medical opinion of January 2001 attributed the veteran's 
inability to work to his psychiatric disability.  No medical 
professional has found that the right forearm injury has in 
any way significantly interfered with his ability to work.  
Neither has the veteran presented any corroborative evidence 
that he is unable to work in any significant part to his 
service-connected fragmentation wound.  Based on this 
evidence, the Board finds that the residuals of the veteran's 
fragmentation wound to the right forearm, while impacting his 
ability to work, have not caused a marked interference with 
his ability to be employed.  Thus, the level of interference 
with the veteran's industrial abilities due to the 
fragmentation wound is fully contemplated in his current 
evaluation under the rating schedule.  Based on this 
evidence, the Board finds that the veteran's service-
connected fragmentation wound of the right forearm does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, this issue does not warrant 
referral for an extra-schedular evaluation.

Based on the above analysis, the preponderance of the 
evidence is against an initial compensation evaluation for 
the residuals of the veteran's fragmentation wound to the 
right forearm.  While the appellant is competent to report 
symptoms, a preponderance of the medical findings does not 
support a higher evaluation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a compensation evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensation evaluation for residuals of a 
fragmentation wound to the right forearm is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



